Exhibit 99.5 July 8, 2013 Broadcast International, Inc. 6952 S. High Tech Drive, Suite C Midvale, Utah 84047-3772 Consent of Person Named as About to Become Director Pursuant to Rule 438 promulgated under the Securities Act of 1933, as amended, I hereby consent to my being named as a future member of the board of directors of Broadcast International, Inc. in the joint proxy statement/prospectus included in the Registration Statement on Form S-4 filed by Broadcast International, Inc. upon consummation of the transactions contemplated therein and to the filing of this consent as an exhibit herein. Sincerely, /s/ David Williams Name: David Williams
